      Case 1:20-cv-00116-SPW-TJC Document 38 Filed 05/25/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


RORY V. HOTOMANIE,                              CV 20-117-BLG-SPW-TJC
                                                (Member Case)
                    Plaintiff,
                                                Consolidated with
vs.                                             CV-20-116-BLG-SPW-TJC
                                                (Lead Case)
ARCHIE ADKINS, MS
DIRECTIONAL, LLC., and DOES I-V,
                                                ORDER
                    Defendants.




      Before the Court is Plaintiff Rory V. Hotomanie’s Motion to File Document

Under Seal. (Doc. 33.)

      The starting point for motions to seal in the Ninth Circuit is a “strong

presumption in favor of access.” Kamakana v. City & Cty. of Honolulu, 447 F.3d

1172, 1178 (9th Cir. 2006) (quoting Foltz v. State Farm Mutual Auto. Insurance

Company, 331 F.3d 1122, 1135 (9th Cir.2003)). “A party seeking to seal a judicial

record then bears the burden of overcoming this strong presumption by meeting the

‘compelling reasons’ standard.” Id. (citing Foltz, 331 F.3d at 1135); Ruffner v.

Ken Blanchard Companies, Inc., 2017 WL 11423946, at *1 (D. Mont. Nov. 16,

2017). This standard requires the party to “articulate compelling reasons supported
      Case 1:20-cv-00116-SPW-TJC Document 38 Filed 05/25/21 Page 2 of 2



by specific factual findings, such that they outweigh the general history of access

and the public policy favoring disclosure.” Id. Local Rules 1.3 and 5.2 embody

the Ninth Circuit’s compelling reasons standard.

      Here, the motion fails to comply with L.R. 5.2(d)’s provisions. Plaintiff

does not explain why inclusion in the public record is not appropriate and gives no

reason for sealing the four lodged documents other than to state they are

“confidential and [are] subject to a joint stipulated confidentiality agreement

between the parties.” (Doc. 33 at 2.) Accordingly,

       IT IS HEREBY ORDERED that the motion (Doc. 33) is DENIED without

prejudice. Plaintiff may refile the motion in compliance with L.R. 5.2(d) by

explaining why including the document in the public record is not appropriate, and

either (1) state why it is not feasible to file a redacted version of the document in

the public record, or (2) be accompanied by a redacted version of the document

filed in the public record.

      IT IS ORDERED.

      DATED this 25th day of May, 2021.

                                        _________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
